Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 18 March 2020.

The application has been amended as follows:
In the Claims:
Claim 7 has been canceled.
In claim 13 at line 4, after “wherein” the text --, for each pair of outlet guide vanes,-- has been added.
Claim 16-20 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed due to the incorporation of the subject matter of claim 12, parts of 3 and 13, as well as the new limitation “at a predetermined pitch position of the pitch change plate, leading edges of the first outlet guide vane and the second outlet guide vane are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment
Claim 7 is canceled because the features of claim 7 are not compatible with the features of claim 1. Specifically, claim 7 as it depends from claim 6 requires inner vanes 
Claim 16-20 are canceled to avoid a new matter rejection. Specifically, originally filed disclosure does not support “the first outlet guide vane of each pair of outlet guide vanes extends from the casing outward in the radial direction partially toward the outlet guide vane duct without contacting the outlet guide vane duct.” The specification at [0052] states: “The duct 70 extends generally in the circumferential direction C coupling to the outer tips 28B along the radial direction R of the plurality of full-span outlet guide vanes 20A.” Examiner notes that it is common in gas turbine engines for the vanes to support the duct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745